DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz(USPGPUB 2002/0109610) in view of Schwarz et al(USPat 9,728,085).
  -- In considering claim 12, the claimed subject matter that is met by Katz includes:
	1) the processor is met by the microprocessor(63) of meter(65);
	2) the occupancy sensor is met by the is met by the vehicle presence detectors(52a-52d), which are mounted to the meters(65), and configured to detect the presence or absence of vehicles(see: sec[oo75]);
	3) the processor is configured to:
		i) establish a first wireless data link to a communication unit of a first external device is met by the processor of the meter(65), which controls the functionality of the meter, and thereby causes establishment of a wireless data link between the meter and the portable transceiver(1o)(see: sec[oo35, 0058]);
		ii) receive an activation and/or deactivation command from the external device via the first data link is met by the meter transceiver(6o) 
		iii) activate and/or deactivate the occupancy sensor responsive to the command is met by the in-ground detector(5o), which would have been incorporated into the meter(65), and thereby sense the presence of a vehicle in parking space(12), and thereby no longer sending the space state signal (see: sec[oo62]).
	- Katz does not teach:
	1) the near-field communication unit.
	Use of parking meters with near field communication units is well known.  In related art, Schwarz et al(Schwarz) teaches a low power vehicle detection system, wherein the parking meter includes short range interface(11), which communicates with an RFID tag(3-2) which communicates wirelessly with parking meter, via short range wireless radio technology(see: Schwarz, column 3, lines 1-16).
	Since the use of parking meters, which includes short range near field communication units is well known, as taught by the Short range interface(11) of Schwarz, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the Short range interface(11) of Schwarz, into the parking meter(65) of Katz, since this would have provided a low cost, low power means of communicating detection and authorization interaction between the meter(65) and portable transceiver(10) of Katz.
	Furthermore, upon incorporation of the interface(11) of Schwarz into Katz, this would have also met the limitation of the establishing a first wireless data link to a communication unit of a first external device via the near field communication unit.
-- Claim 13 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) the near-field communication unit includes a Radio Frequency Identification (RFID) unit is met by the interface(11) of Schwarz, which includes RFID devices for near field communication(NFC)(see: Schwarz, column 6, lines 1-5).
  -- Claim 14 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) the memory is met by the ROM(27) of the transponder(2o), which is mounted to meter(65) see: sec[oo76]);
	2) the processor being configured to compare an identifier received via the first data link from the first external device to a stored identifier that is stored in the memory would have been inherent, upon the portable transceiver(10), providing authorization signal, so as to authorize vehicle occupancy at the desired parking space, as discussed in claim 12 above(see: sec[oo59]).
  -- Claim 15 recites subject matter that is met as discussed in claim 14 above, as well as:
	1) the processor being configured to perform the activation and/or deactivation conditional upon a match being determined in the comparison would have been inherently met, since the authorization signal would have caused the processor(63) of the meter to register the vehicle as being authorized to park in the desired space.
  -- Claim 16 recites subject matter that is met as discussed in claim 12 above, as well as:
1) the processing unit being configured to receive from the first external device via the first data link a changed sensor setting and/or a software update and conditional upon a match being determined in the comparison, store the received changed sensor setting and/or software update in the memory would have been met by the portable transceiver(10) causing an authorization signal to be sent which commands to the meter to change its setting to occupied or vacant, based on the authorization signal from the transceiver(10)(see: sec[0035]).
  -- Claim 17 recites subject matter that is met as discussed in claim 14 above, as well as:
	1) the processor being configured to, conditional upon a match being determined in the comparison, transmit a device ID stored in the memory to the first external device via the first data link would have been inherent, since the interface(11) of Schwarz includes an RFID device(see: Schwarz, column 6, lines 1-5), and therefore, communication between the interface(11), and the interface(13) of the tag(3), which cause the ID module(15) of the tag to store unique identifier’s that the tag would be in communication with.
  -- Claim 18 recites subject matter that is met as discussed in claim 12 above.
  -- Claim 19 recites subject matter that is met as discussed in claim 18 above, as well as:
	1) the far-field communication unit being a long range (LoRa) unit is met by the communication path between the transponder and the central computer system(3o), being via a satellite link(32)(see: sec[oo37]).
  -- Claim 20 recites subject matter that is met as discussed in claim 12 above, as well as:
1) the first device that includes a first communication unit is met by the
transmitter(15) and receiver(14) of the portable unit(10);
	2) the second device that is external to the first device and that includes; a processor; an occupancy sensor; and a near-field communication unit is met by the meter(65) including microprocessor(63), and with the embodiment that includes the vehicle detector(52a-52d), and transceiver(6o)(see: Katz, sec[0075]).
  -- Claim 21 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) the at least one parking space is met by the parking space(12);
	2) the device for monitoring an occupancy status of the at least one parking space, the device comprising: a processor; an occupancy sensor; and a near-field communication unit is met by the meter(65) including microprocessor(63), and with the embodiment that includes the vehicle detector(52a-52d), and transceiver(6o)(see: Katz, sec[0075]).
  -- Claim 22 recites subject matter that is met as discussed in claim 12 above, except for:
	1) the non-transitory computer-readable medium on which are stored instructions that are executable by a processor.
	Although not specifically taught by Katz, use of non-transitory computer readable medium, which store instructions to be carried out by processors is well known.  In related art, Schwarz teaches a control module(16), which includes one or more processors, and as well, one or more storage mediums, for storing data and 
	Since the use of non-transitory computer readable medium for use in storing instructions that are executable by a processor is well known, as taught by Schwarz, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computer readable medium of Schwarz, into the meter(65) of Katz, since this would have provided a well known and reliable means of providing data storage and instructions for the processor of the meters(65).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Examiner’s Statement of Official Notice.
  -- Claim 23 recites subject matter that is met as discussed in claim 22 above, except for:
	1) the instructions using an asymmetrical encryption.
	Although not taught by Katz in view of Schwarz, the examiner takes Official Notice, that in the electronic communication art, asymmetric encryption is a well known method of communicating electronic data between devices, because it assures confidentiality, authenticity, and non-repudiation of electronic communications and data storage.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate asymmetric encryption into the instructions of the computer readable medium, since this would have helped ensure the authenticity of the data being communicated within the system.


REMARKS:
In accordance with MPEP 2144.03(C), since the applicant has not refuted the examiner’s statement of Official Notice, nor has the applicant requested the examiner to provide evidentiary proof of the claimed subject matter, along with adequate arguments refuting the Official Notice, with which the examiner deemed to be common knowledge in the art, that claimed subject matter is henceforth deemed, applicant’s admitted prior art.
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “The claims recited the feature of, inter alia, receive an activation and/or deactivation command from the external device via the first data link;……….Furthermore, Katz does not disclose the result of an activation and/or deactivation command which is the activation or deactivation of the occupancy sensor.”
	Applicant refutes that the prior art of record teaches claimed subject matter.  In particular, the applicant contends that Katz does not disclose an activation and/or deactivation command from an external device, nor does Katz disclose the result of the activation and/or deactivation command, causes deactivation of the occupancy sensor, as is claimed.  
	As recited in the art rejection, the activation/deactivation command is met by the meter transceiver(65) receiving authorization signal indicative of authorization of use of the parking space upon receiving payment.  Furthermore, an embodiment exists where .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687